Citation Nr: 1012446	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-11 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include stress syndrome, also 
claimed as due to a service-connected skin disorder.

2.  Entitlement to service connection for hearing loss.

3.  Whether a reduction in rating for a skin condition from 
30 percent to 0 percent was proper.

4.  Entitlement to a rating in excess of 30 percent for a 
skin disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1966.

This case is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied service connection for 
hearing loss and posttraumatic stress disorder (claimed as 
stress syndrome) and denied an application to reopen a 
previously denied claim for service connection for an 
emotionally unstable personality, also claimed as a mental 
condition and psychosis.

In a December 2009 informal hearing presentation, the 
Veteran appears to have raised new claims of entitlement to 
nonservice-connected pension benefits and for service 
connection for left ear, left eye, and left cheek 
disabilities.  As those claims have not been developed for 
appellate review, the Board refers them to the RO for 
appropriate action.

The issues of whether new and material evidence has been 
submitted to reopen the Veteran's claim for service 
connection for an acquired psychiatric disorder and 
entitlement to service connection for hearing loss are 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  A March 2006 rating decision reduced the rating for the 
Veteran's service-connected skin disorder from 30 percent to 
zero percent, effective June 1, 2006, due to the Veteran's 
failure to appear for scheduled VA examinations.

2.  The Veteran has shown good cause for his failure to 
attend the scheduled VA examinations due to his 
incarceration.

3.  In January 2003, the Veteran withdrew his appeal 
concerning the issue of entitlement to a rating higher than 
30 percent for a skin disorder.


CONCLUSIONS OF LAW

1.  The reduction of the rating for the Veteran's skin 
disorder, from 30 percent to 0 percent disabling, effective 
June 1, 2006, was not proper.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.10, 4.118, 
Diagnostic Code (DC) 7806 (2009).

2.  The criteria for withdrawal of a substantive appeal on 
the issue of entitlement to a rating higher than 30 percent 
for a skin disorder have been met.  38 U.S.C.A. § 7105(b)(2) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2009).  With respect to the issue of the propriety of the 
reduction of the disability rating for the Veteran's skin 
disorder from 30 percent to 0 percent, sufficient evidence 
is of record to grant the benefit sought on appeal.  
Therefore, no further development is needed.

Reduction

The Veteran appeals a March 2006 rating decision that 
reduced the rating for his service-connected skin disorder 
from 30 percent to 0 percent disabling.  He asserts that 
there was no sustained improvement in his condition such as 
to warrant a reduction of the assigned disability rating.

Ratings on account of diseases subject to temporary or 
episodic improvement, such as many skin diseases, will not 
be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
38 C.F.R. § 3.344(a) (2009).  The rules regarding stability 
of disability ratings are specifically applicable to ratings 
which have continued for five years or more at the same 
level.  38 C.F.R. § 3.344(c) (2009).

The 30 percent disability rating for the Veteran's skin 
disorder was in effect for over five years, from March 12, 
2001, to May 31, 2006.  Thus, the rules regarding stability 
of disability ratings are applicable.  38 C.F.R. § 3.344 
(2009).  In addition, on June 2001 VA examination the 
Veteran complained that his skin disorder worsened with age 
and the examiner opined that his pompholyx eczema was only 
moderately managed with medication.  Based upon the June 
2001 VA examination report, it appears that the Veteran's 
skin disorder is one of those contemplated by 38 C.F.R. 
§ 3.344(a), and that the rating therefore may not be reduced 
on the basis of any one examination, unless all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  Brown v. Brown, 5 Vet. 
App. 413 (1993).

Here, the evidence of record does not demonstrate sustained 
improvement of the Veteran's skin disorder, such that a 
reduction in the rating was proper.

In March 2001, the Veteran filed a claim for an increased 
rating for his service-connected skin disorder.  A July 2001 
rating decision increased the disability rating from 10 
percent to 30 percent, effective March 12, 2001.  In 
September 2001, the Veteran filed a notice of disagreement 
to the July 2001 rating decision.  Thereafter, the RO 
scheduled the Veteran for a VA examination in January 2005, 
but was informed by the Veteran's sister that he was 
incarcerated.  The VA examination was rescheduled for March 
2005, but the Veteran failed to appear for that examination.

A March 2005 rating decision proposed a reduction of the 
Veteran's 30 percent rating to 0 percent for failing to 
attend the scheduled VA examinations.  In March 2005, the RO 
notified the Veteran that he had a right to a personal 
hearing and had 60 days to submit additional evidence.  
38 C.F.R. § 3.105(e) (2009).

In April 2005 the Veteran submitted a notice of disagreement 
to the March 2005 rating decision and stated that he did not 
receive notice that a VA examination was scheduled until 
after the date of the scheduled examination.  In August 
2005, the Tennessee Department of Corrections notified the 
RO that the Veteran had been incarcerated since January 
2005.

A March 2006 rating decision reduced the rating for the 
Veteran's skin disorder from 30 percent to 0 percent 
disabling, effective June 1, 2006, due to the Veteran's 
failure to attend the VA examinations.  38 C.F.R. § 3.655 
(2009).

In certain rating reduction cases, VA benefits recipients 
are to be afforded greater protections.  38 C.F.R. 
§ 3.344(a), (b) (2009).  Those sections provide that rating 
agencies will handle cases affected by change of medical 
findings or diagnosis, so as to produce the greatest degree 
of stability of disability evaluations consistent with the 
laws and VA regulations governing disability compensation 
and pension.  However, the provisions of 38 C.F.R. 
§ 3.344(c) specify that those considerations are required 
for ratings which have continued for long periods at the 
same level (five years or more), and that they do not apply 
to disabilities which have not become stabilized and are 
likely to improve.  Reexaminations disclosing improvement, 
physical or mental, in these disabilities will warrant a 
reduction in rating.  Similar protections are afforded to 
veterans who have been awarded a total rating based on 
unemployability.  38 C.F.R. § 3.343 (2009).

Under 38 C.F.R. § 3.344(a),(b), the RO must find the 
following: (1) based on a review of the entire record, the 
examination forming the basis for the reduction is full and 
complete, and at least as full and complete as the 
examination upon which the rating was originally based; (2) 
the record clearly reflects a finding of material 
improvement; and (3) it is reasonably certain that the 
material improvement found will be maintained under the 
ordinary conditions of life.  Kitchens v. Brown, 7 Vet. 
App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).

The Veteran has submitted numerous statements in support of 
his claim denying any improvement in his skin disorder.  The 
Veteran is competent to testify as to the continuity of 
symptomatology capable of lay observation, and his testimony 
in this regard is credible.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  In 
addition, on June 2001 VA examination the examiner opined 
that the Veteran's pompholyx eczema was only moderately 
managed with medication.  Accordingly, the Board concludes 
that the evidence in its entirety does not lead to the 
conclusion that sustained improvement in the condition at 
issue has been attained.

There was no additional medical evidence of record 
pertaining to the Veteran's skin condition at the time of 
the proposed rating reduction.  Prior to the March 2005 
rating decision that proposed the reduction, the record 
reflects that the Veteran failed to attend VA examinations 
due to his incarceration.  Under such circumstances, 
however, VA still has a statutory obligation to assist 
veterans in the development of their claims.  The duty to 
assist incarcerated veterans requires VA to tailor its 
assistance to meet the peculiar circumstances of confinement 
as such individuals are entitled to the same care and 
consideration given to their fellow veterans.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991); Bolton v. Brown, 8 Vet. 
App. 185 (1995).  At the time of the March 2006 reduction, 
the RO was aware that the Veteran had been incarcerated 
since January 2005, but failed to request a VA examination 
at the correctional facility or request to have the Veteran 
examined by a physician at the correctional facility.  
38 C.F.R. § 3.665 (2009).

The Board finds that the Veteran had good cause for failing 
to appear for the scheduled VA examinations due to his 
incarceration.  The Board concludes that the evidence in its 
entirety does not lead to the conclusion that sustained 
improvement in the condition at issue had been obtained at 
the time of the reduction.  Resolving all reasonable doubt 
in the Veteran's favor, restoration of the 30 percent 
disability rating for the Veteran's skin condition is 
warranted because the reduction was based solely on the 
Veteran's failure to attend scheduled VA examinations, which 
he was unable to attend with good cause, and for which VA 
did not attempt to make alternate arrangements due to his 
incarceration.

Withdrawal

A Substantive Appeal may be withdrawn in writing, except for 
appeals withdrawn on the record at a hearing, at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (2009).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed 
by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (2009).

In March 2002, the Veteran submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals, perfecting his appeal as to the 
issue of entitlement to a rating in excess of 30 percent for 
a skin disorder, as identified in the March 2002 statement 
of the case.

In a January 2003 written communication, the Veteran 
withdrew the issue of entitlement to a rating in excess of 
30 percent for a skin disorder.  The Board finds that the 
Veteran's statement indicating his intention to withdraw the 
appeal as to this issue satisfies the requirements for the 
withdrawal of a substantive appeal.

As the appellant has withdrawn his appeal as to the issue of 
entitlement to a rating in excess of 30 percent for a skin 
disorder, there remain no allegations of errors of fact or 
law for appellate consideration concerning this issue.  The 
Board therefore has no jurisdiction to review the issue.

Accordingly, the issue of entitlement to a rating in excess 
of 30 percent for a skin disorder is dismissed.




ORDER

The reduction of the rating for the Veteran's skin disorder, 
effective June 1, 2006, was not proper; the Veteran is 
entitled to restoration of the 30 percent rating effective 
June 1, 2006.

The appeal concerning the issue of entitlement to a rating 
in excess of 30 percent for a skin disorder is dismissed 
without prejudice.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's remaining claims.

VA has a duty to assist claimants in the development of 
facts pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claims requires additional 
development.

It appears to the Board that additional treatment records 
may be outstanding.  The Veteran contends that he has 
hearing loss that was sustained during service in 1966 when 
an M-80 was thrown through the back window of his truck, 
went under his helmet, and exploded while on TDY (temporary 
duty) at Camp Pickett, Virginia, in 1966.  The Veteran 
contends that he was treated at Fort Lee Army Hospital and 
requests that the RO obtain records from Camp Pickett and 
Fort A. P. Hill, Virginia, and Blackstone Army Air Force 
Base.  The Veteran has also requested that the RO obtain VA 
medical records from the VA Medical Centers (VAMCs) in 
Helena (Fort Harrison), Montana; Denver, Colorado; Nashville 
and Murfreesboro, Tennessee; and Sheridan and Cheyenne, 
Wyoming.

A review of the claims file reflects that VA medical records 
from VAMCs in Murfreesboro, dated in May 1966, and from 
September 1970 to May 1975; Nashville (Chattanooga), dated 
in June 1979, and from May 2002 to November 2004; Sheridan, 
dated from March 1998 to April 1998 and from August 2000 to 
May 2003; Cheyenne, dated in March 2001; Denver, dated in 
May 2000; and Fort Harrison (Billings), dated in October 
2001.  To aid in adjudication, any outstanding VA medical 
records should be obtained.

In addition, it appears that the Veteran is in receipt of 
benefits from the Social Security Administration (SSA).  
While an October 2006 SSA decision has been obtained, the 
records upon which that grant of benefits was based are not 
included in the claims folder.  Those records may be 
relevant to the claim on appeal, those records should also 
be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992), Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran has also requested medical records from the West 
Tennessee State Penitentiary and the Northeast Correctional 
Complex of the Tennessee Department of Correction.  In 
addition, while medical records from the Southeastern 
Tennessee State Regional Correctional Facility have been 
obtained, portions of a November 1985 psychological report 
and December 1985 psychiatric evaluation are missing and 
complete reports should be obtained.  The Veteran also 
indicated that he was treated for hearing loss at 
Yellowstone Medical Center and while private medical 
opinions from Dr. Porter and Dr. Littell dated in May 1966 
and December 1975 are of record, the opinions are 
unaccompanied by any treatment records.  Accordingly, the 
Veteran's private treatment records should also be obtained.

The Veteran claims that he has hearing loss that is related 
to his service.  His service personnel records list a 
military occupational specialty of automobile maintenance 
helper.  The service medical records include a November 1965 
separation examination that includes a whispered voice 
hearing test score of 15/15.  Correctional facility records 
dated in May 1989 reflect a diagnosis of bilateral 
sensorineural hearing loss most likely [due to] noise 
exposure.  Those records also reflect diagnoses of tinnitus 
of the left ear greater than the right and possible 
Meniere's [disease].  An August 1995 report states that the 
Veteran's hearing loss began in 1965 secondary to combat 
noise and that his first hearing aid was issued in 1988.  He 
was diagnosed with mild to severe sensorineural hearing loss 
in the left ear.  In September 1995, he was diagnosed with 
bilateral sensorineural hearing loss.  A May 1996 report 
indicates that he wore a left ear hearing aide secondary to 
combat noise.  In July 1996, it was noted that the hearing 
deficit was a residual from a "CVA in 1983."

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the 
Veteran is competent to report the onset of hearing loss 
during and after his service, he is not competent to 
diagnose or to relate any current hearing loss to his active 
service.  Accordingly, the Board finds that a VA examination 
is necessary in order to fairly decide his claim.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The examiner on 
remand should specifically reconcile the opinion with the 
May 1989, August 1995, May 1996, and July 1996 private 
opinions and any other opinions of record.

The Veteran also claims that he has a psychiatric disorder, 
claimed as stress syndrome, that is related to his service 
or related to his service-connected skin condition.  A May 
1966 private report indicates a history of mental black out 
periods during which the Veteran became violent and 
threatening.  It was noted that his first such attack on 
record was in May 1964 during a fourteen-day leave from Army 
camp.  During a "black out" attack or episode in April 1966, 
the Veteran entered a private home and threatened the 
occupants with a knife.  He was diagnosed with bouts of 
psychosis with criminal tendencies.  The physician opined 
that the Veteran's psychological disability was related to 
his service.  VA medical records dated in May 1966 reflect a 
diagnosis of an emotionally unstable personality, aggressive 
type, with alcohol and periods of psychotic behavior.  Since 
the Veteran has been diagnosed with several psychiatric 
disorders, this remand will allow service connection for all 
current psychiatric disorders to be considered.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the 
Veteran is competent to report the onset of psychiatric 
symptomatology during service, and the continuity of 
symptoms after service, he is not competent to diagnose or 
to relate any current psychiatric disorder to his active 
service.  Accordingly, the Board finds that a VA examination 
is necessary in order to fairly decide his claim.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

The Board acknowledges that the RO attempted to schedule the 
Veteran for a VA examination in 2007, but in December 2007 
the acting health administrator at Wayne County Boot Camp 
refused to allow a VA examination of the Veteran.  However, 
the Veteran is currently incarcerated at the Northeast 
Correctional Complex.  Under such circumstances, VA still 
has a statutory obligation to assist veterans in the 
development of their claims.  The duty to assist 
incarcerated veterans requires VA to tailor its assistance 
to meet the peculiar circumstances of confinement as such 
individuals are entitled to the same care and consideration 
given to their fellow veterans.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991); Bolton v. Brown, 8 Vet. App. 185 (1995).  
Specifically, the RO should make arrangements to allow a VA 
physician to examine the Veteran at the prison or, in the 
alternative, request that a qualified medical specialist 
from the prison conduct examinations to determine whether 
the Veteran has hearing loss and a psychiatric disorder that 
are related to his service.  If that is not possible, the RO 
should have a VA examiner review the Veteran's medical 
records to provide the requested opinions.  In light of VA's 
statutory obligation to assist incarcerated veterans, and 
because this case is being remanded for additional 
development on other grounds and the Veteran is currently 
housed at a new facility, the Board finds that further 
efforts should be made to schedule the Veteran for a new VA 
examination.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide information 
regarding the incident involving an M-80 
that occurred in 1966, to include as 
specific a date as possible, but not more 
than a two-month period.  The Veteran 
should be advised that if he is not 
specific in describing the incident, 
corroboration from official sources may 
not be possible and that could adversely 
affect his claim.

2.  Then, if the Veteran has provided 
specific information regarding the M-80 
incident in 1966 that is capable of 
verification, forward the Veteran's 
statements of the alleged incident and any 
service personnel records and any other 
relevant evidence to the United States 
Army and Joint Research Center (JSRRC).  
Request that JSRRC attempt to verify the 
alleged incident.  Specific requests 
should be made for injuries and casualties 
in the Veteran's unit 58th QM Company 
(SUPDEP) RYIS, resulting from an M-80 
incident in 1966 as described by the 
Veteran.

3.  Ask the Veteran to provide the name, 
dates, and location of any facility or 
provider that treated him for a 
psychiatric disorder in 1964 while on 
temporary duty during service.  Then, 
contact the United States Army Personnel 
Center, or any other appropriate service 
department office and obtain complete 
service medical records that specifically 
include any mental health or psychiatric 
treatment records dated in 1964 as 
identified by the Veteran; and medical 
records from Fort Lee Army Hospital; Camp 
Pickett and Fort A. P. Hill, Virginia; and 
Blackstone Army Air Force Base dated in 
1966.  A formal determination, pursuant to 
38 C.F.R. § 3.159(c)(2), must be entered 
if it is determined that the above records 
or information do not exist or that 
efforts to obtain them would be futile.  
In the event that it is determined that 
the records are unavailable, provide the 
Veteran with appropriate notice under 
38 C.F.R. § 3.159(c), and give him an 
opportunity to respond.

4.  Ask the Veteran to provide the name, 
dates, and location of any private 
facility or provider that treated him for 
a psychiatric disorder in 1964 while on 
temporary duty.  After obtaining the 
necessary authorization, obtain the 
Veteran's private treatment records from 
any private facilities or provider that 
treated the Veteran in 1964 for a 
psychiatric disorder.  Also request 
private medical records from Dr. Littell 
and Dr. Porter in Dayton, Tennessee; the 
West Tennessee State Penitentiary; the 
Northeast Correctional Complex of the 
Tennessee Department of Correction; a 
complete November 1985 psychological 
report and December 1985 psychiatric 
evaluation from the Southeastern Tennessee 
State Regional Correctional Facility; the 
Yellowstone Medical Center in Billings, 
Montana; and any additional private 
treatment records identified by the 
Veteran.  All attempts to secure the 
records must be documented in the claims 
folder.

5.  After obtaining the necessary 
authorization, secure the SSA records 
pertinent to the Veteran's claim for 
Social Security disability benefits and 
the medical records relied upon concerning 
that claim.

6.  Provide the Veteran with a list of VA 
medical treatment records that have been 
obtained, including the locations of the 
VA Medical Centers and dates of treatment.  
Then, ask the Veteran to identify any 
additional VA medical records that have 
not been obtained and request those 
records and associate them with the claims 
file.

7.  Schedule a VA examination to determine 
the nature and etiology of any current 
hearing loss.  If examination of the 
Veteran at a VA facility is not feasible, 
request the medical personnel at the 
detention facility where the Veteran is 
being held to examine him.  If that is not 
feasible, or the request is refused, a 
note to that effect should be placed in 
the claims folder.  If a physician at the 
correctional facility is unwilling or 
unable to perform the above examination, 
arrange for the Veteran's claims folder to 
be reviewed by a VA examiner and that 
review should be indicated in the 
examination report.  The examiner should 
specifically attempt to reconcile and 
discuss the opinion with all other 
opinions of record, including the May 
1989, August 1995, May 1996, and July 1996 
private opinions.  The rationale for all 
opinions should be provided.  
Specifically, the examiner should provide 
the following:

(a)  Diagnose any current hearing loss.

(b)  Is it at least as likely as not 
(50 percent or more probability) that 
any hearing loss was incurred in or is 
due to or the result of the Veteran's 
service, including exposure to acoustic 
trauma as an automobile maintenance 
helper during service?  The examiner 
must consider the Veteran's statements 
regarding the incurrence of hearing 
loss, in addition to his statements 
regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

8.  Schedule a VA examination to determine 
the nature and etiology of any current 
psychiatric disorders.  If examination of 
the Veteran at a VA facility is not 
feasible, request the medical personnel at 
the detention facility where the Veteran 
is being held to examine him.  If that is 
not feasible, or the request is refused, a 
note to that effect should be placed in 
the claims folder.  If a physician at the 
correctional facility is unwilling or 
unable to perform the above examination, 
arrange for the Veteran's claims folder to 
be reviewed by a VA examiner and that 
review should be indicated in the 
examination report.  The examiner should 
specifically attempt to reconcile and 
discuss the opinion with all other 
opinions of record, including the May 1966 
private opinion.  The rationale for all 
opinions should be provided.  
Specifically, the examiner should provide 
the following information:

(a)  Diagnose all current psychiatric 
disorders, including stress syndrome and 
provide a full multi-axial diagnosis 
pursuant to DSM-IV.

(b)  Is there clear and unmistakable 
evidence that any psychiatric disorder, 
including stress syndrome, pre-existed 
the Veteran's service?

(c)  If so, is it at least as likely as 
not (50 percent or more probability) 
that any preexisting psychiatric 
disorder underwent a permanent increase 
in severity during or as a result of 
his service?  The examiner should state 
whether any permanent increase in the 
underlying pathology was due to normal 
progression of the disorder.

(d)  For each psychiatric disorder 
diagnosed, to specifically include 
stress syndrome (PTSD), the examiner 
should opine as to whether it is at 
least as likely as not (50 percent or 
more probability) that each psychiatric 
disorder was incurred in or aggravated 
by the Veteran's service, or was 
present during his service.  The 
examiner must consider the Veteran's 
statements regarding the incurrence of 
a psychiatric disorder, and his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

(e)  Is it as likely as not (50 percent 
probability or more) that any 
psychiatric disorder is proximately due 
to or the result of any service-
connected skin disorder or other 
service-connected disability?

(f)  Is it as likely as not (50 percent 
probability or more) that any 
psychiatric disorder has been 
aggravated by the Veteran's service-
connected skin disorder or other 
service-connected disability?

9.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
or United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


